 1
 2
 3                                                                      JS-6
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   Brian Whitaker,
                                             Case: 2:19-CV-04341-SVW-AFM
12                Plaintiff,
13       v.                                  JUDGMENT
14   Marylee C. Reeder, in individual        (following bench trial)
     and representative capacity as
15   trustee of the Marylee C. Reeder
     Living Trust;
16   Il Fornaio (America)
     Corporation, a Delaware
17   Corporation; and Does 1-10;
18                Defendants.
19
20
              Following trial of this matter on February 18, 2020, the Court
21
     hereby enters judgment in favor of plaintiff Brian Whitaker on the first
22
     cause of action under the American’s with Disabilities Act and orders
23
     defendants Marylee C. Reeder and Il Fornaio (America) Corporation to
24
     ensure that at least 5% of all the seating spaces at the Il Fornaio
25
     restaurant located at 301 N. Beverly Dr., Beverly Hills, California are
26
     accessible to wheelchair users in compliance with sections 226, 305, 306
27
     and 902 of the 2010 ADA Access Standards found at 36 C.F.R., Part
28
     1191, Appendix B & D. Additionally, defendants are ordered to maintain

                                         1
     Judgment                                                   2:19-CV-04341-SVW-AFM
 1   these accessible tables so that they are readily accessible to and usable
 2   by persons with disabilities as required by 28 CFR 36.211.
 3         The court declines to exercise supplemental jurisdiction over the
 4   Unruh Civil Rights Act claim and dismissed it without prejudice to it
 5   being filed in state court.
 6
 7
 8   Dated:   March 6, 2020          By: ________________________
 9                                             Stephen V. Wilson
                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         2
     Judgment                                                2:19-CV-04341-SVW-AFM
